Mr. Presiding Justice Higbee delivered the opinion of the court. 4. Bills and notes, § 412*—when burden on one attacking title of holder to show bad faith., Where a promissory note is in the hands of a holder for value before maturity, the burden is on one who attacks the title of such holder to show by a preponderance of the evidence that such holder was guilty of bad faith in taking title to such note. 5. Bills and notes, § 255*—what is basis of rule for protecting holder for value before maturity in absence of bad faith. The rule that the maker of the note can defend against the note in the hands of a holder for value before maturity only by showing that such holder acted in bad faith in taking title to the note Is based on the policy of the law giving full faith and credit to commercial paper transferred before maturity, in order that it may circulate with all the conveniences of currency as far as possible. 6. Bills and notes, § 448*—what does not constitute evidence of fraud. In an action to recover on a promissory note where plaintiff is a holder for value and before maturity, and where the defense is grounded on fraud, the fact that plaintiff received the note by indorsement from his son, who in turn received it by indorsement from the payee, does not tend to show fraud, which cannot be inferred from the mere fact of the relationship, such indorser having the same right to transfer the note to his father as to any other indorsee. 7. Fraud, § 87*—when not presumed. Where the defense to an action is fraud, the fraud relied on must be proved, and cannot be presumed. 8. Bills and notes, § 440*—what constitutes prima facie case. In an action to recover on a promissory note, a prima facie case is established by proof of the note showing on its face title in plaintiff. 9. Bills and notes, § 440*—when evidence sufficient to overcome prima facie case by proof of note. In an action to recover on a promissory note, where plaintiff was a holder for value before maturity, and where the defense was grounded in fraud, evidence held insufficient to overcome the prima facie case established by proof of the note. 10. Bills and notes, § 461*—when verdict properly directed. In an action to recover on a promissory note, where the evidence in defense is insufficient to overcome the prima facie case established by the proof of the note, it is proper to direct a verdict for plaintiff.